8 F.3d 818
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Melvin HILL, a/k/a Melvin Taylor, a/k/a Marvin Grant, a/k/aMarvin Hill, Petitioner-Appellant,v.Thomas WARD, Honorable;  Bishop L. Robinson, Secretary ofthe Department of Public Safety and CorrectionalServices;  Eugene M. Nuth, Respondents-Appellees.Melvin Hill, a/k/a Melvin Taylor, a/k/a Marvin Grant,Petitioner-Appellant,v.Thomas Ward;  State of Maryland, Respondents-Appellees.v.Melvin Hill, a/k/a Melvin Taylor, a/k/a Melvin Grant, a/k/aMarvin Hill, Petitioner-Appellant,Thomas Ward, Respondent-Appellee.v.Melvin Hill, a/k/a Melvin Taylor, a/k/a Melvin Grant, a/k/aMarvin Hill, Petitioner-Appellant,Eugene Nuth, Respondent-Appellee.Mlevin Hill Taylor, a/k/a Marvin Hill, a/k/a Melvin Hill,Petitioner-Appellant,v.Bishop L. Robinson, Secretary of the Department of PublicSafety and Correctional Services;  Eugene M. Nuth,Warden, Maryland CorrectionalInstitution, Jessup,Respondents-Appellees.
Nos. 93-6117, 93-6118, 93-6134, 93-6135, 93-6197, 93-8008,93-8011, 93-8013, 93-8014, 93-8015.
United States Court of Appeals,Fourth Circuit.
Submitted: April 21, 1993.Decided:  October 21, 1993.

Appeals from the United States District Court for the District of Maryland, at Baltimore.
Melvin Hill, Appellant/Petitioner Pro Se.
John Joseph Curran, Jr., Attorney General, Beverly Peyton Griffith, Office of the Attorney General of Maryland, Baltimore, Maryland, for Appellees.
D.Md.
APPEALS DISMISSED AND PETITION DENIED.
Before WILKINSON, NIEMEYER, and LUTTIG, Circuit Judges.
PER CURIAM:

OPINION

1
In these consolidated cases, Melvin Hill seeks to appeal the district court's denial of five motions for reconsideration in his habeas actions.  We review such denials for abuse of discretion.   United States v. Williams, 674 F.2d 310, 312 (4th Cir. 1982).  Finding no abuse, we deny certificates of probable cause and dismiss the appeals.


2
Hill has also filed five petitions for writ of mandamus.  In these petitions, he asks that we correct the district court's alleged errors in denying his motions for reconsideration.  Mandamus is not a substitute for appeal.   In re United Steelworkers, 595 F.2d 958, 960 (4th Cir. 1979).  Nor can the writ be used to have this Court order the district court to reverse its previous decision.  Accordingly, although we grant leave to proceed in forma pauperis, we deny Hill's petitions for mandamus.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

Nos. 93-6117/6118/6134/6135/6197-DISMISSED

3
Nos. 93-8008/8011/8013/8014/8015-PETITIONS DENIED